PER CURIAM.
In June of 2015, Appellant Jeffrey S. Worley filed a petition for writ of habeas corpus in the trial court. In his petition, Worley appears to allege that he has been incarcerated without lawful authority because the grand jury’s 2003 indictment— which charged Worley with first degree murder, but which was reduced to second degree murder in 2004 — was somehow defective. The trial court denied Worley’s petition on September 9, 2015.
Apparently, prior to receiving the trial court’s September 9, 2015 order, Worley filed an amended petition for writ of habe-as corpus on September 11, 2015. Wor-ley’s amended petition for writ of habeas corpus was denied on September 30, 2015. Worley then filed two motions for rehearing, and a motion seeking a show cause order. On December 10, 2015, the trial court entered an order effectively denying all of these motions. Worley appeals this December 10, 2015 order, and has filed a *309motion with this Court requesting we treat his appeal as a petition for writ of mandamus. .
We deny Worley’s motion to treat his appeal as a petition for writ of mandamus and affirm the order on appeal in all respects.
Affirmed.